Luke, J.
1. A municipal ordinance of the City of Colquitt which penalized keeping on hand for sale intoxicating liquors within the city limits was superseded by the provisions of section 2 of the general law approved November 17, 1915 (Georgia Laws, 1915, Extraordinary Session, p. 77), entitled, “An act to make clearer and more certain the laws of Georgia heretofore enacted for prohibiting the manufacture of alcoholic, spirituous, vinous, and intoxicating liquors and beverages. . traffic therein, and the keeping on hand thereof in public places or for illegal sale,” etc.
2. The conviction of the accused under the municipal ordinance was not authorized, and the superior court erred in failing to sustain the certiorari.

Judgment reversed.


Wade, G. J., and George, J., concur.